Citation Nr: 1108517	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease, prior to March 31, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease, from March 31, 2008.

3.  Entitlement to an effective date for an award of service connection for gastroesophageal reflux disease, prior to November 29, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for gastroesophageal reflux disease, and assigned a 10 percent evaluation for it, effective November 29, 2004.  The Veteran disagreed with both the effective date of the grant of service connection, and the rating assigned for gastroesophageal reflux disease.  When this matter was before the Board in December 2008, it was remanded to ensure due process.  Based on the receipt of additional evidence, the RO, by rating decision dated January 2010, assigned a 30 percent evaluation for gastroesophageal reflux disease, effective March 31, 2008.

The Board notes it denied a claim for an increased rating for duodenal ulcer in a May 2004 determination.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated August 2006, vacated the Board's decision.  In March 2007, the Board remanded the claim for additional development of the record and to ensure due process.  By decision dated December 2008, the Board again denied the Veteran's claim for an increased rating for duodenal ulcer.  

The Veteran indicated on his substantive appeal submitted in June 2009 that he wanted to testify at a hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled for November 2010, but the Veteran canceled the hearing.  


FINDINGS OF FACT

1.  Prior to March 31, 2008, the Veteran's gastroesophageal reflux disease was manifested by complaints of gas and epigastric pain.

2.  From March 31, 2008, there is no clinical evidence of weight loss or anemia, and gastroesophageal reflux disease is not productive of more than considerable impairment of health.

3.  The Veteran did not submit a claim for service connection for gastroesophageal reflux disease within one year of his discharge from service.

4.  The Veteran's initial claim for service connection for gastroesophageal reflux disease was received on August 12, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for gastroesophageal reflux disease, prior to March 31, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

2.  The criteria for an initial evaluation in excess of 30 percent for gastroesophageal reflux disease, from March 31, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

3.  The criteria for an effective date for an award of service connection for gastroesophageal reflux disease from August 12, 2004, but no earlier, have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February 2005 and April 2007 letters, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In addition, an April 2009 letter provided the requisite information concerning claims for a higher rating and for an earlier effective date.  The April 2007 and April 2009 letters advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, this claim arises from the initial award of service connection for gastroesophageal reflux disease.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include letters from the Veteran's supervisor at work, his daughter and a friend, medical articles, as well as private and VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 60 percent evaluation may be assigned for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assignable with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board notes service connection is in effect for duodenal ulcer, and a 10 percent evaluation has been assigned.  It was indicated in the January 2010 rating action that assigned a 30 percent rating for gastroesophageal reflux disease that the 10 percent rating for duodenal ulcer was effective from February 16, 1977 through November 29, 2004.  This was in accordance with the provisions of 38 C.F.R. § 4.114, in which ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.

When he was examined by the VA in May 2005, the Veteran related he had been treated for gastroesophageal reflux disease for many years.  He denied dysphagia, pyrosis, epigastric pain, hematemesis or melena.  He indicated his main problem was reflux at night when he went to bed.  He said he did not usually have any vomiting, but that his reflux made him nauseated at times.  He also reported he had diarrhea and excessive gas.  He was on medication for gastroesophageal reflux disease.  He said he was on a bland diet and that his weight fluctuated about 10 pounds in a year.  The diagnosis was gastroesophageal reflux disease, apparently not under good control.

The Veteran's daughter wrote in July 2005 that the Veteran is on medication for his gastrointestinal problems, which she described as being some of the worst of anyone she knows.  She asserted he vomits and is limited in what food he can eat and keep down.  She claimed he had problems with flatulence.

Private medical records dated in 2006 have been associated with the claims folder.  The Veteran was seen in February 2006 for severe recalcitrant reflux.  He stated he woke up at night with a bitter taste in his mouth, having to spit up.  It was also indicated he had epigastric pain, loose stool and a lot of gas.  He did not have dysphagias, and there was no visible blood in the stool.  He did not have black stool.  An examination revealed mild right upper quadrant epigastric tenderness.  The examiner stated the Veteran might not be having acid reflux, but was having bile reflux secondary to his gastrointestinal surgery, as that would explain his resistance to proton pump inhibitors.  In March 2006, the private physician wrote that a gastroscopy performed that day showed significant esophageal reflux in the form of Barrett's esophagus.  

When he was seen in a VA outpatient treatment clinic in September 2006, it was noted on a review of systems that the Veteran had no nausea, vomiting, diarrhea, constipation, hematochezia or melena.  He weighed 238 pounds.  The pertinent assessment was esophageal reflux, well controlled.

The Veteran was again afforded a VA examination on March 31, 2008.  He asserted that other than yearly upper endoscopies, he had no hospital visits or admissions for his gastrointestinal conditions.  He noted he had seen his private physician about four or five times in the previous year to have his gastrointestinal medications adjusted and his condition assessed.  The Veteran added he noted improvement in his overall gastrointestinal status and symptoms with the current treatment.  He denied hematochezia or hematemesis.  He reportedly experienced bloating and gas at work.  He said he vomited periodically and felt his stomach backs up.  He claimed this occurred at the change of each season.  His symptoms at those times required him "to pull over on the road to puke" and gave him an acid taste in his mouth, with burning.  He claimed these seasonal exacerbations occurred about four to five times a year, and lasted for about two weeks.  It was indicated he was on increased doses of his medications and this appeared to be effective in controlling the episodes.  He alleged the previous episode had caused him to miss work.  

The Veteran stated he no longer had daily vomiting.  He described left upper quadrant pain.  He stated he had heartburn every once in a while, mainly in the morning.  He maintained that prior to a recent adjustment in his medications, he had heartburn daily, but now it occurred about three times a week.  He related that things used to get stuck in his throat, but "swallowing was okay now."  He reported having loose bowel movements twice a day.  He denied anemia.  The examiner noted the Veteran's weight had most recently been recorded in a VA facility in November 2007, at which time he weighed 239 pounds.  An examination revealed some mild tenderness in the left upper quadrant, with no rebound, guarding or rigidity.  There were no masses, and bowel sounds were normoactive.  Laboratory tests showed hemoglobin was 14.4, and hematocrit was 44.6.  Both values were noted to be normal.  The diagnoses were status post in-service surgery for duodenal ulcer and gastroesophageal reflux disease.  

In a statement dated August 2008, R.W.A. related he had witnessed the Veteran's problems over a 20 year period.  He asserted in June 2008, he saw the Veteran pull off the road to vomit.  He added the Veteran had problems swallowing or coughing up stomach acid.

On VA examination in May 2009, the Veteran stated he continued to have problems with gas, reflux, recurrent episodic bouts of vomiting, diarrhea and fecal leakage.  He maintained he had nausea several times daily, vomiting less than weekly, dysphagia and esophageal distress.  He also noted pyrosis and regurgitation several times a day, as well as a history of hematemesis or melena.  An examination revealed the Veteran weighed 244 pounds.  It was indicated he had missed seven weeks of work in the previous 12 months due to gastrointestinal problems.  The diagnoses were gastroesophageal reflux disease with Barrett's esophagus, hiatal hernia and enamel erosion of teeth.  It was reported this resulted in increased absenteeism at work.  The examiner stated physical activity increased intra-abdominal pressure that worsened symptoms.  It was noted the Veteran had to maintain a restricted diet to minimize symptoms.  The examiner indicated acid hypersecretion and treatment had resulted in embarrassing belching and flatulence, the latter of which was accompanied by fecal leakage.  Finally, it was noted the condition required chronic medications, which only partially alleviated the condition.  

A VA examination of the stomach in May 2009 noted there were no signs of significant weight loss, malnutrition or anemia.  

In May 2009, H.H. stated he was the Veteran's boss.  He claimed the Veteran had been a solid worker for seven years, but that he lost time at work because of his health conditions.  He noted the Veteran had to constantly reschedule his hours, and that it was getting harder to accommodate him for the time off he needed for his medical conditions.  In October 2009, he submitted a list of the days the Veteran had missed work during the year.  The total was 25, and did not include vacation time of three weeks a year or four personal days.

VA outpatient treatment records disclose the Veteran was seen in June 2008.  He had no nausea, vomiting, diarrhea, constipation or hematochezia.  The assessment was esophageal reflux, controlled on proton pump inhibitor.  He reported two weeks of gastrointestinal distress in January 2009.  He stated he had nausea and vomiting, but it had resolved.  On examination, the Veteran weighed 236 pounds.  The assessment was esophageal reflux, controlled on proton pump inhibitor.  It was reported in August 2009 that he had ongoing problems with intermittent nausea and vomiting.  The Veteran stated he saw his private physician regularly, and had another appointment in two months.  An examination showed the Veteran weighed 225 pounds.  The assessment was esophageal reflux, controlled on proton pump inhibitor.

Private medical records dated from 2006 to 2009 are of record.  It was noted in March 2008 that the Veteran had been doing well on Protonix, other than occasional heartburn.  No dysphagia, hematemesis or weight loss was reported.  A biopsy of the distal esophageal in March 2008 revealed Barrett's.  It was noted in November 2009 that the Veteran had significant reflux unless he took his medication.  

The Veteran was most recently examined by the VA in December 2009.  He complained of problems with gas, reflux, episodic bouts of vomiting, diarrhea and fecal leakage.  It was stated he was being treated with medication with moderate results.  His current treatment consisted of an annual upper endoscopy and medication.  He reported dysphagia, esophageal distress, pyrosis, regurgitation and melena.  It was noted there were no signs of anemia.  The Veteran weighed 236 pounds.  A blood test in July revealed hemoglobin and hematocrit were normal.  The Veteran stated he had lost 10 weeks from work in the previous 12 months due to gastrointestinal distress.  The diagnosis was severe, poorly controlled gastroesophageal reflux disease, with secondary Barrett's esophagus.  The examiner stated it had a significant effect on the Veteran's usual occupation and resulted in increased absenteeism.  The examiner commented that Barrett's esophagus was caused by or the result of the Veteran's gastroesophageal reflux disease.

The initial question is whether a rating in excess of 10 percent is warranted for gastroesophageal reflux disease, prior to March 31, 2008.  As noted above, in order to assign a 30 percent rating, the evidence must establish the condition has resulted in considerable impairment of health.  The symptoms required for a 30 percent evaluation listed in Diagnostic Code 7346 include dysphagia, pyrosis and regurgitation.  The fact remains the initial clinical evidence that the Veteran's gastroesophageal reflux disease had increased in severity is contained in the clinical findings recorded on the VA examination conducted March 31, 2008.  In this regard, the Board observes the May 2005 VA examination specifically noted the Veteran denied pyrosis, dysphagia, epigastric pain, hematemesis and melena.  Similarly, while the Veteran described having gas and epigastric pain to a private physician in February 2006, there was no dysphagia or black stools.  A review of systems at a VA clinic in September 2006 showed no nausea, vomiting, diarrhea, constipation or melena.  The examiner stated the esophageal reflux was well controlled.  However, the March 31, 2008 VA examination noted the Veteran reported he vomited periodically, and that he was on increased dosages of his medications.  

While the Veteran is competent to report his symptoms, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of gastroesophageal reflux disease.  Thus, the Board finds no basis on which a rating in excess of 10 percent may be assigned prior to March 31, 2008.

The Board must also address whether a rating in excess of 30 percent is warranted for gastroesophageal reflux disease from March 31, 2008.  In order to assign a 60 percent evaluation, the record must demonstrate the Veteran's disability is productive of severe impairment of health.  There is simply no objective evidence that the Veteran has been shown to be anemic or that he has experienced weight loss.  The record discloses he weighed 239 pounds in November 2007, 236 pounds in January 2009, 244 pounds in May 2009, 225 pounds in August 2009, and 236 pounds in December 2009.  Thus, the Veteran's weight has remained essentially stable during this period.  In addition, blood tests in March 2008 and July 2009 revealed that hemoglobin and hematocrit were within normal limits.  Accordingly, the record fails to establish the Veteran has anemia.

The Board acknowledges the Veteran has reported abdominal pain and vomiting, but in the absence of any weight loss or evidence of anemia, there is no basis on which a higher evaluation may be assigned.  The Board points out it has considered all appropriate Diagnostic Codes, including 7305, in reaching this determination.  Weight loss and anemia must also be demonstrated under this provision.  Therefore, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of gastroesophageal reflux disease.  The Board finds no basis on which a rating in excess of 30 percent may be assigned from March 31, 2008.

The Board has also considered whether the Veteran's service-connected gastroesophageal reflux disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's service-connected gastrointestinal disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The schedular provisions are consistent with and contemplate the absence from work as has been reported.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	II.  Earlier effective date 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

By decision dated May 2004, the Board denied the Veteran's claim for service connection for duodenal ulcer.  This determination was subsequently vacated by the Court in August 2006.

In a statement received at the Board on August 12, 2004, the Veteran requested reconsideration of the Board's May 2004 decision.  He noted that his symptoms had been identified by the Board as having been attributable to gastroesophageal reflux disease.  He stated a claim should have been developed for service connection for gastroesophageal reflux disease secondary to his service-connected duodenal ulcer.  

The Veteran submitted a Statement in Support of Claim on November 29, 2004.  He requested service connection for gastroesophageal reflux disease/hiatal hernia as secondary to his duodenal ulcer.  

As noted above, the RO, by rating action dated June 2008, granted service connection for gastroesophageal reflux disease.  The RO assigned November 29, 2004, as the effective date of the award.  It stated this was the date the Veteran's claim for an increased rating was received.  In fact, however, the Board observes that in the statement received in August 2004, the Veteran specifically referred to a claim for service connection for gastroesophageal reflux disease.  This was, apparently, the initial instance in which he specifically sought service connection for gastroesophageal reflux disease.  The Board finds, accordingly, that August 12, 2004, is the proper effective date for the award of service connection for gastroesophageal reflux disease.  There is no basis for an earlier effective date. 


ORDER

An initial evaluation in excess of 10 percent for gastroesophageal reflux disease, prior to March 31, 2008, is denied.

An initial evaluation in excess of 30 percent for gastroesophageal reflux disease, from March 31, 2008, is denied.

An effective date of August 12, 2004, for an award of service connection for gastroesophageal reflux disease is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


